Title: To James Madison from John Gavino, 3 February 1807
From: Gavino, John
To: Madison, James



No: 39
Sir
Gibraltar 3d: Feby. 1807

Still without the honor of any of your Commands I beg leave to referr to my last Dispatch No. 38 under date of 18. Ultimo when advised admiral Duckworth with five sail the Line having left this for Sicily & Constantinople, at same time I inclosed the list of arrivals & Departure of our Trading Vessels for the last Six Months.
The Portuguese Squadron that Cruises in the Gutt has been reinforced by a frigate & Schooner so that it is now Composed of two line of Battle ships 3 frigates, 2 Brigs & a Schooner.
I am sorry to inform you that I yesterday received a Letter from London dated 6t: Ulto: advising me that Sir Francis Baring &Co: had Protested Tobias Lear Esqr: of Algiers Bill to my order dated Algier October 11t. 1806 for £1500 Stg at 30 days Sight Expressing its being for Account of the U. S. Goverment as Pr Copy anexed.  The reason for Protesting same was "for want of orders from the U. S. of America."  I still hope said Gentn: may be discharge it when due for should it come back it will be truely disagreeable.
A few Days ago the Brig Humbird of Boston, James Stuart Master from Leghorn with a Valuable Cargo for Lisbon called in here, remaind a few hours to Water, the Wind springing up fair Proceeded, a little before a small privateer went out, & next Morning brought in said Brig, & is detained for adjudication, as they say some letters are found stating that the greatest part is Genoese Property, altho by Bills Lading & Certificates it appears to be Portuguese, & for their account, and Risk.
In consequence of the Empr. of Frances late Decree, orders have come from England (as I am informd) for all Nutrals that may be found Going from a french to a spanish Port, or Spanish to french, likewise one Enemy’s Port to another, shall be Warnd to alter his Voyage & if found making an attempt after Said warning is to be sent in for ajudication, & after a reasonable time is Elapsed, they are to be sent in for tryal without Warning.  I have the honor to be with respect, Sir Your most obed. & most hul. servt.

John Gavino

